Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 states that the tab retaining loop is on the mower deck. Claim 8, depending upon claim 6, states that the tab retaining loop is on a cleat. It is not clear if the retaining loop can be attached to the both at the same time. Applicant should clarify if the cleat is integral with the mower deck.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio (US 8336281 B2) in view of Shaver (US 9699966 B2).

Regarding claim 1, Sugio discloses a quick remove drive-over mower deck ramp comprising: 
a one-piece body (39) having a first inclined end, a second inclined end (see Fig. 2, 39 has a vertical incline on one end and sloped incline on the other) and a center portion between the first and second inclined ends supporting a vehicle tire driving over a pulley and belt on a multi-blade mower deck; and 
a cleat (60) mounted in a fixed position (60 is fixed to bolts 63 with nuts 64) to the mower deck; the cleat having a retaining loop (60c); 
a tab (welded bolts 63) on the first inclined end insertable into the retaining loop to engage the cleat while the ramp is on the mower deck, and disengaged from the retaining loop by pivoting the ramp relative to is pivoted away from the mower deck; and 
a spring biased clip (57) on the second inclined end insertable into a bracket (56) on the mower deck and disengaged by pressing on the clip.
Sugio does not disclose the cleat having at least one tire gripping feature.
In a different embodiment, Sugio discloses a cleat with a tire gripping feature (160B, see Fig. 28).
It would be obvious to one of ordinary skill in the art to combine the cleat disclosed by Sugio with a tire gripping feature disclosed by the alternative embodiment as a way to aid the mower in climbing over the deck.
Sugio does not disclose wherein the one piece body is plastic.
In a similar drive over deck, Shaver discloses a ramp made from plastic (col. 2 lines 47-49) wherein the first and second ends are inclined (see Fig. 1, 118 forms a first and second inclined end of ramp 113).
It would be obvious to one of ordinary skill in the art to modify Sugio so that the body is constructed from plastic as disclosed by Shaver, as an alternative design for the same ramp.
Regarding claim 5, Sugio, in view of Shaver, discloses the quick remove drive-over mower deck ramp of claim 1 further comprising a spindle cover (39b) attached to the ramp and removable with the ramp from the mower deck.
Regarding claim 11, Sugio discloses a quick remove drive-over mower deck ramp (39) comprising: 
a one-piece body (39) having a front incline, a center portion and a rear incline (see Fig. 2, 39 has a vertical incline on one end and sloped incline on the other); 
the plastic body extending from a top surface of a multi-blade mower deck over a spindle on the multi-blade mower deck for supporting a vehicle driving over the mower deck and the spindle; and 
a tire gripping cleat (60) having a loop (60c) releasably engaging a tab (63) extending from one of the inclines to the mower deck; a bracket (56) releasably engaging a spring biased clip (57) on the other of the inclines.
Sugio does not disclose wherein the one piece body is plastic.
In a similar drive over deck, Shaver discloses a ramp made from plastic (col. 2 lines 47-49) wherein the first and second ends are inclined (see Fig. 1, 118 forms a first and second inclined end of ramp 113).
It would be obvious to one of ordinary skill in the art to modify Sugio so that the body is constructed from plastic as disclosed by Shaver, as an alternative design for the same ramp.
Regarding claim 14, Sugio, in view of Shaver, discloses the quick remove drive-over mower deck ramp of claim 11 wherein the plastic body is pivotable with respect to the mower deck to disengage the ramp from the mower deck.


Claim 4, 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio (US 8336281 B2) in view of Shaver (US 9699966 B2) and Akita (US 9699962 B2).

Regarding claim 4, Sugio, in view of Shaver, discloses the quick remove drive-over mower deck ramp of claim 1.
Sugio does not disclose a plurality of tire grabbing protrusions on at least one of the front incline and the rear incline.
In a similar drive over mower deck ramp, Akita discloses tire gripping protrusions (515) located on front and rear ramp inclines.
It would be obvious to one of ordinary skill in the art to combine the tire grips disclosed by Akita with the inclines disclosed by Sugio as a way to increase tire traction. 
Regarding claim 6, Sugio discloses A quick remove drive-over mower deck ramp, comprising: 
a one-piece body (39) on a top surface of a mower deck for supporting a vehicle tire above at least one pulley mounted to the mower deck for rotating a mower blade; 
the one-piece plastic body having a front incline and a rear incline (see Fig. 2, 39 has a vertical incline on one end and sloped incline on the other) each incline engaging the top surface of the mower deck; 
a tab (63) on one of the front and the rear inclines that is insertable into a tab retaining loop (64) on the mower deck and being removable from the tab retaining loop by pivoting the plastic body relative to the mower deck; and 
a spring biased clip (57) on the other of the front and the rear inclines that is insertable into a bracket (56) on the mower deck and removable from the bracket by pressing against the clip.
Sugio does not disclose wherein the one piece body is plastic.
In a similar drive over deck, Shaver discloses a ramp made from plastic (col. 2 lines 47-49) wherein the first and second ends are inclined (see Fig. 1, 118 forms a first and second inclined end of ramp 113).
It would be obvious to one of ordinary skill in the art to modify Sugio so that the body is constructed from plastic as disclosed by Shaver, as an alternative design for the same ramp.
Sugio does not disclose each incline having a plurality of tire gripping features.
In a similar drive over mower deck ramp, Akita discloses tire gripping features (515) located on front and rear ramp inclines.
It would be obvious to one of ordinary skill in the art to combine the tire grips disclosed by Akita with the inclines disclosed by Sugio as a way to increase tire traction. 
Regarding claim 8, Sugio, in view of Shaver and Akita, discloses the quick remove drive-over mower deck ramp of claim 6 wherein the tab retaining loop is on a cleat (60) attached to the mower deck.
In a different embodiment, Sugio discloses a cleat with a tire gripping feature (160B, see Fig. 28).
It would be obvious to one of ordinary skill in the art to combine the cleat disclosed by Sugio with a tire gripping feature disclosed by the alternative embodiment as a way to aid the mower in climbing over the deck.
Regarding claim 9, Sugio, in view of Akita and Shaver, discloses the quick remove drive-over mower deck ramp of claim 8 
Sugio does not disclose wherein the cleat has at least one tire gripping feature.
Regarding claim 10, Sugio, in view of Shaver and Akita, discloses the quick remove drive-over mower deck ramp of claim 6 further comprising a plurality of grooves (515) in the plastic body.
Regarding claim 12, Sugio, in view of Shaver, discloses the quick remove drive-over mower deck ramp of claim 11.
Sugio does not disclose a plurality of tire gripping features on the front incline and the rear incline of the plastic body.
In a similar drive over mower deck ramp, Akita discloses tire gripping protrusions (515) located on front and rear ramp inclines.
It would be obvious to one of ordinary skill in the art to combine the tire grips disclosed by Akita with the inclines disclosed by Sugio as a way to increase tire traction. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 8-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that the cleat disclosed by Sugio is not fixed to the mower deck, the claims as they are currently presented do not limit the cleat to being fixed in a single permanent location on the mower deck.
Regarding the argument that Sugio does not teach a tab or loop, the claims do not set forth a shape of the loop or tab. The welded bolts 63 disclosed by Sugio read on the tab set forth in the claims. 
Regarding the argument that the fixture 57 disclosed by Sugio is not a sprig biased clip, 57B is describes as a leaf spring which engages with 56, seen better in figure 4. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/M.I.R./Examiner, Art Unit 3671